IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION ONE

STATE OF WASHINGTON,                                  No. 77934-6-1

                         Respondent,

                 V.                                   UNPUBLISHED OPINION

SYDNER, BRANDON MICHAEL,
DOB: 10/20/1985,

                         Appellant.                   FILED: July 29, 2019

      SCHINDLER, J. — Brandon Michael Sydner seeks reversal of his conviction for

possession of a controlled substance committed while on community custody. Sydner

challenges denial of the motion to suppress the drugs the police seized during an

investigative Terrvl stop. We affirm.

                                             FACTS

      Just after 8:30 p.m. on the evening of October 20, 2017, Everett Police

Department officers responded to several 911 calls reporting a man and woman were

involved in a robbery and assault at the Everett Mall Ulta Beauty store, including 911

calls from a store employee and a mall security employee. The 911 calls reported the

woman was "[a]ssociated" with a male and after they left the store, the man and the



      1 Terry v. Ohio, 392 U.S. 1,88 S. Ct. 1868,20 L. Ed. 2d 889 (1968).
) No. 77934-6-1/2

 woman walked toward the back corner of the shopping mall parking lot toward a Red

 Robin restaurant. The police testified:

        Information was there was multiple reporting parties calling with
        information that indicated one female fought with the employees at the
        store when they attempted to detain her for a shoplift. Another reporting
        party stated there was a male and female that they were leaving from the
        location and headed over to that area.

 The 911 calls describe the male suspect as a white man with his hair pulled back in a

 ponytail, wearing black clothing and khaki boots, and possibly carrying a purse.

        Within a couple of minutes of the 911 dispatch, patrol officer Devin Hackett saw a

 man, later identified as Brandon Michael Sydner, about 300 yards from Ulta Beauty in a

 dimly lit alley between Red Robin and a PETCO store. The area was near a dumpster

 not intended for public access. Officer Hackett said it was "completely dark" outside.

 There was a steep, eight-foot embankment near Sydner. Sydner was wearing black

 clothes and khaki boots and was "clutching a couple of items" in his hands. Officer

 Hackett testified that Sydner "perfectly" matched the description he received from

 dispatch.

        Officer Hackett got out of the patrol car. Sydner stood with his hands slightly

 raised, "looking left and looking right." Sydner repeatedly refused to comply with Officer

 Hackett's commands to sit down. Sydner told Officer Hackett he "had the wrong guy"

 and "it was all the girl." Officer Hackett called for backup.

        Officer Hackett noticed a bulge in the front pocket of Sydner's pants. Officer

 Hackett placed Sydner in handcuffs behind his back. Officer Hackett walked with

 Sydner to the patrol car and conducted a protective frisk for weapons. Officer Hackett

 felt a hard, cylindrical object in the front pocket of Sydner's pants. The object was



                                                  2
No. 77934-6-1/3

several inches long and at least an inch in diameter. Officer Hackett could not identify

the object but thought it could be a weapon or could contain a weapon. Officer Hackett

removed the object from Sydner's pants and set it aside on top of the patrol car.

      When Officer Thaddeus Halbert arrived, he heard Sydner yelling at Officer

Hackett. While Officer Hackett conducted the protective frisk, Officer Halbert searched

the area near the dumpster. Officer Halbert found a purse behind the dumpster.

      Meanwhile, police officers had detained the female suspect. The female told the

officers that she left Ulta Beauty with her "boyfriend" Brandon Sydner. Officer Hackett

and Officer Halbert obtained a photograph of Sydner from the Washington State

Department of Licensing database. The photograph matched the male that Officer

Hackett detained. The police database showed an outstanding felony warrant for

Sydner. Officer Hackett arrested Sydner. After the arrest, Officer Hackett inspected the

object he had removed from Sydner's pocket. There were narcotics in three interlocking

containers.

      The State charged Sydner with one count of possession of a controlled

substance. The State alleged Sydner committed the crime while on community

custody. Sydner filed a motion to suppress the evidence seized during the investigative

stop. Sydner argued Officer Hackett(1) did not have reasonable suspicion that he was

engaged in criminal activity and (2) exceeded the scope of a weapons frisk.

      Officer Hackett and Officer Halbert testified at the CrR 3.6 hearing. The court

denied the motion to suppress. The court entered written findings of fact and

conclusions of law.




                                               3
No. 77934-6-1/4


       Sydner waived his right to a jury trial and agreed to a trial on stipulated facts.

The court found Sydner guilty of possession of heroin and methamphetamine while on

community custody.

                                             ANALYSIS

Terry Stop

      Sydner challenges the trial court's denial of his motion to suppress the drugs.

Sydner claims the Terry2 stop was unlawful because Officer Hackett lacked

individualized reasonable suspicion to believe Sydner was involved in criminal activity.

      In reviewing the denial of a motion to suppress, we review the findings of fact for

substantial evidence and the conclusions of law de novo. State v. Fuentes, 183 Wash. 2d
149, 157, 352 P.3d 152 (2015). "Evidence is substantial when it is enough 'to persuade

a fair-minded person of the truth of the stated premise.'" State v. Garvin, 166 Wash. 2d
242, 249, 207 P.3d 1266 (2009)(quoting State v. Reid, 98 Wash. App. 152, 156, 988 P.2d
1038 (1999)). Unchallenged findings of fact entered following a suppression hearing

are verities on appeal. State v. Gaines, 154 Wash. 2d 711, 716, 116 P.3d 993 (2005).

      The Fourth Amendment to the United States Constitution and article I, section 7

of the Washington Constitution protect against unlawful searches and seizures and

unwarranted government intrusions into private affairs. Although article I, section 7

provides greater protection than the Fourth Amendment,"[On a challenge to the validity

of a Terry stop, article I, section 7 generally tracks the Fourth Amendment analysis."

State v. Z.U.E., 183 Wash. 2d 610, 617, 352 P.3d 796 (2015).

      A warrantless search is per se unreasonable under article I, section 7 unless the

search falls under one of the carefully drawn and jealously guarded exceptions to the

      2 Terry   v. Ohio, 392 U.S. 1,88 S. Ct. 1868,20 L. Ed. 2d 889 (1968).


                                                       4
No. 77934-6-1/5

warrant requirement. State v. Patton, 167 Wash. 2d 379, 386, 219 P.3d 651 (2009). A

brief investigative Terry stop is an exception to the warrant requirement. State v.

Gatewood, 163 Wash. 2d 534, 539, 182 P.3d 426 (2008). A Terry stop is lawful when a

law enforcement officer has a reasonable suspicion based on specific and articulable

facts known to him at the inception of the stop that the detained person was involved in

a crime. Fuentes, 183 Wash. 2d at 158; Z.U.E., 183 Wash. 2d at 617. Specific and

articulable facts must demonstrate more than a generalized suspicion or hunch that the

person detained has committed a crime. Z.U.E., 183 Wash. 2d at 618. In evaluating

reasonable suspicion, the reviewing court examines the totality of the circumstances

known to the officer. State v. Glover, 116 Wash. 2d 509, 514, 806 P.2d 760 (1991). The

totality of the circumstances include the officer's training and experience, the location of

the stop, the conduct of the person detained, the purpose of the stop, and the amount of

physical intrusion on the suspect's liberty. State v. Acrey, 148 Wash. 2d 738, 747, 64 P.3d
594 (2003).

       In denying the motion to suppress, the court found specific and articulable facts

and a valid basis to detain Sydner. The following pertinent findings of fact and

conclusions of law state:

       a)     Police may properly initiate an investigative detention if they have a
              reasonable and articulable suspicion that the individual stopped is
              involved, or is about to be involved, in criminal activity. State v.
              Marcum, 149 Wash. App. 894[, 205 P.3d 969](2009). Here, the
              officer who detained Mr. Sydner had received information from
              dispatch that a male was seen in the company of the female who
              was the primary suspect of what, at that time, was broadcast as a
              robbery from a store at the Everett Mall. He encountered Mr.
              Sydner shortly after this information was broadcast.
       b)     The male and female were described by dispatch as headed in the
              direction of a Jack in the Box, which the Court knows from personal
              experience is in the same general area as a PETCO and a Red


                                                 5
No. 77934-6-1/6


                Robin restaurant, locations that were testified to during the [CrR]
                3.6 hearing. Additionally, the male was described as wearing black
                clothing with khaki colored boots and having a pony tail. He was
                described as a white male.
        c)      The officer testified that when he first saw Mr. Sydner, he
                immediately concluded he matched the broadcast description of the
                male suspect. Mr. Sydner was wearing black clothing and had a
                personal appearance similar to the description broadcast about the
                male who was accompanying the primary suspect.
        d)      Defense counsel identifies Mr. Sydner as a black male in her
                briefing. The state refers to Mr. Sydner as being a white male. The
                court does not know how Mr. Sydner self-identifies his race, but
                observed his skin color to be such that. . . the court would not
                presume to identify Mr. Sydner as belonging to any one racial
                category. His skin tone is light.
        e)      These facts, taken together, provide a sufficient factual basis to
                authorize the officer's initial contact and detention of Mr. Sydner
                under Terry v. Ohio. The facts known to the officer were not
                innocuous facts; he was responding to a specific and recent report
                of a robbery in which a male wearing black clothing was associated
                with the primary female suspect.

        Sydner does not challenge these findings of fact and legal conclusions.3 Sydner

challenges findings of fact d, f, and h:

        d)      Officer Hackett found a male matching the description of the white
                male wearing dark clothing.

       0        Instead [of sitting down], the male raised his hands slightly and
                looked around him. The officer was concerned he was looking for a
                way to leave. Officer Hackett again commanded him to sit down,
                and the defendant did not.

        h)     Officer Hackett handcuffed him for a number of reasons. One of
               them was for officer safety, Officer Hackett was alone in a dimly lit
               area with a subject who matched the description of[an] individual
               associated with a robbery, who was not following instructions and
               not following commands.

        Sydner does not assign error or address these findings in his argument. Nor

does he explain how these findings lack evidentiary support. Accordingly, we treat the


        3 To the extent that the conclusions of law encompass factual findings, we treat those aspects as
findings of fact. See Willener v. Sweetind, 107 Wash. 2d 388, 394, 730 P.2d 45 (1986).


                                                       6
No. 77934-6-1/7

findings as verities on appeal. In re Det. of Belcher, 196 Wash. App. 592, 600 n.1, 385
P.3d 174 (2016)(citing State v. Bonds, 174 Wash. App. 553, 562, 299 P.3d 663 (2013)).

       Sydner claims his detention was unlawful because the police had no information

to suggest that he was the person who committed a crime at the Ulta Beauty store or

had a relationship with the female suspect. Citing State v. Thompson, 93 Wash. 2d 838,

613 P.2d 525 (1980), Sydner argues mere proximity to another person suspected of

criminal activity cannot justify a Terry stop.

       In Thompson, a state trooper received reports that an occupant of a Cadillac on

the freeway was waiving a handgun. Thompson, 93 Wash. 2d at 839. The trooper

followed a car matching the reported description to the Southcenter mall parking lot.

Thompson, 93 Wash. 2d at 839. The Cadillac stopped next to a Chrysler parked some

distance from other vehicles. The trooper parked in front of the Cadillac and ordered

the occupants out of the car. Thompson, 93 Wash. 2d at 839. The driver of the Chrysler,

later identified as Thompson, got out of the car and started walking quickly toward the

mall. Thompson, 93 Wash. 2d at 839-40. The trooper ordered Thompson to stop and

arrested him on an outstanding warrant. Thompson, 93 Wash. 2d at 840. The police

found drugs during a search of Thompson's car. Thompson, 93 Wash. 2d at 840.

       The trial court denied Thompson's motion to suppress. Thompson, 93 Wash. 2d at

840. The Washington State Supreme Court reversed. The court held Thompson's

detention violated the Fourth Amendment because the trooper "lacked a reasonable

suspicion, based on objective criteria, to believe that[Thompson] was involved in

criminal conduct." Thompson, 93 Wash. 2d at 843. The court concluded the fact that

someone in the Cadillac waved a handgun earlier on the highway did not create a




                                                 7
No. 77934-6-1/8

reasonable suspicion that Thompson was involved in criminal activity. Thompson, 93
Wash. 2d at 841. Because the Fourth Amendment requires individualized suspicion,

Thompson's "mere proximity" to occupants of the Cadillac independently suspected of

criminal activity did not justify the stop. Thompson, 93 Wash. 2d at 841.

       Here, unlike in Thompson, the 911 calls reported a woman and a man were

involved in a robbery and assault at the Everett Mall Ulta Beauty store. A female and a

male were seen fleeing the store together after committing a crime, walking in the same

direction toward Red Robin. The 911 reports described the man and stated he was

carrying a purse. The police officers could reasonably infer the male suspect was

carrying a purse that belonged to the female suspect.

      Sydner argues that even if sufficient facts warranted the detention, Officer

Hackett had no basis to conclude he was the person identified by the police dispatch.

Sydner claims neither officer testified about his hairstyle. Sydner claims he matched the

description of the male suspect in only one respect—that he was wearing black clothing

and khaki boots. Sydner points out that when Officer Hackett detained him, he was

alone, he was not carrying a purse, and he is not a white male.

      Sydner's argument ignores several critical and undisputed facts. Officer Hackett

contacted Sydner within a few hundred yards of the location of the crime and within

minutes of the report about the crime. Sydner was near the Red Robin where the

suspects were headed after leaving the store. Sydner was wearing clothing and boots

that exactly matched the description of the male suspect.

      The court also expressly addressed whether there was reason to believe Sydner




                                               8
No. 77934-6-1/9

is a white or a black male:

       Defense counsel identifies Mr. Sydner as a black male in her briefing. The
       state refers to Mr. Sydner as being a white male. The court does not
       know how Mr. Sydner self-identifies his race, but observed his skin color
       to be such that. . . the court would not presume to identify Mr. Sydner as
       belonging to any one racial category. His skin tone is light.

We defer to the court's finding based on the court's observation of Sydner. State v.

Thomas, 150 Wash. 2d 821, 874-75, 83 P.3d 970 (2004).

       The unchallenged findings support the conclusion that Officer Hackett's

determination that Sydner matched the description of the suspect was reasonable.

Protective Frisk

       Sydner asserts that even if his initial detention was lawful, there were no

objectively reasonable concerns for officer safety to justify a pat-down search and no

facts from which the officer could infer he was armed and dangerous.

       A limited pat-down for weapons is justified during an investigatory detention

when an officer reasonably believes that the individual may be armed and dangerous.

Terry, 392 U.S. at 24; Garvin, 166 Wash. 2d at 250; State v. Xionq, 164 Wash. 2d 506, 511-

12, 191 P.3d 1278 (2008). "The officer need not be absolutely certain that the individual

is armed." Terry, 392 U.S. at 27. The question is "whether a reasonably prudent

[person] in the circumstances would be warranted in the belief that his [or her] safety or

that of others was in danger." Terry, 392 U.S. at 27. The record must establish (1) the

officer justifiably stopped the person before the frisk, (2) the officer had an objectively

reasonable concern of danger, and (3) the scope of the search was limited to finding

weapons. State v. Setterstrom, 163 Wash. 2d 621, 626, 183 P.3d 1075 (2008).




                                                 9
No. 77934-6-1/10

       We consider the entirety of the circumstances to determine the validity of a

protective search. State v. Glossbrener, 146 Wash. 2d 670, 679, 49 P.3d 128 (2002). The

purpose of a limited weapons frisk is not to discover evidence of a crime but to allow the

officer to pursue the investigation without fear. State v. Hudson, 124 Wash. 2d 107, 112,

874 P.2d 160 (1994). A frisk is limited to a pat-down of the outer clothing for weapons

that could be used to cause injury. Hudson, 124 Wash. 2d at 112. Once the police officer

ascertains that there is no weapon, no further intrusion is justified. Hudson, 124 Wash. 2d

at 113. Courts are generally reluctant to second-guess the judgment of officers in the

field and will uphold the validity of a frisk based on a founded suspicion that is neither

arbitrary nor harassing. State v. Collins, 121 Wash. 2d 168, 173, 847 P.2d 919 (1993);

State v. Belieu, 112 Wash. 2d 587, 601-02, 773 P.2d 46 (1989).

       A police officer may use additional measures such as handcuffs to restrain a

suspect during a Terry stop and protective frisk when there is a legitimate fear of

danger. State v. Wheeler, 108 Wash. 2d 230, 235-36, 737 P.2d 1005 (1987)(investigatory

stop did not exceed permissible scope when suspect was handcuffed, placed in a patrol

car, and transported a short distance); State v. Williams, 102 Wash. 2d 733, 740, 689 P.2d

1065(1984)(law enforcement officers exceeded the lawful scope of an investigative

detention where instead of questioning the suspect, they detained the suspect for a

substantial period and continued the investigation).

       Officer Hackett testified at the CrR 3.6 hearing that he placed Sydner in

handcuffs and frisked him for weapons because of safety concerns. Officer Hackett

noticed a bulge in the front pocket of Sydner's pants. Officer Hackett testified that he

directed Sydner to sit down to decrease the likelihood that Sydner would attempt to flee




                                                10
No. 77934-6-1/11

or otherwise create a dangerous situation. Despite repeated commands, Sydner

refused to sit down and angrily insisted that Officer Hackett detained "the wrong guy."

Officer Hackett testified that Sydner "slightly" raised his hands to his mid-chest,

continued to stand, and looked around from left to right and toward the nearby steep

eight-foot drop-off. Officer Hackett warned Sydner that he would place him in handcuffs

unless he sat down. Sydner still refused. Officer Hackett testified:

      At this point he matched the suspect's description. I didn't know his
      involvement in the case. He was not cooperating with simple commands
      in my opinion, and it was for his — my safety to control him and be able to
      conduct my investigation in a safe manner.

The reported robbery and the location of the detention also raised safety concerns:

      The nature of the incident, it was a reported robbery, and my experience
      with crimes of that nature, people are often and frequently armed with
      some nature of weapon, whether it was used for the commission of the
      crime or simply opening packages. You know, there is a multitude of
      ways. At that point I had seen bulges in his clothing that I didn't know
      what they were. He was not cooperative with things I was telling him.
             I was the only officer on scene, and it was at that point a very — the
      corner we were in is a difficult to access alley part of the parking lot, and it
      was for that reason to make sure that there is nothing he could use to
      harm me.

When asked why placing Sydner in handcuffs did not address his safety concerns,

Officer Hackett testified that handcuffing Sydner would not necessarily ensure that he

could not access a weapon in his pocket.

      The trial court concluded the uncontroverted testimony supported the conclusion

that the protective frisk was for safety reasons and did not exceed its permissible scope:

      0      The officer's decision to direct Mr. Sydner to sit down and, when he
             did not comply, to handcuff and then frisk him for weapons, were
             made for officer safety reasons, and were reasonable under the
             circumstances.
       g)    During the frisk, the officer discovered a hard, cylindrical shaped
             object that the officer could not identify by touch. He therefore


                                                11
No. 77934-6-1/12

             pushed it out of the defendant's clothing, observed that it was a
             hard plastic container, and placed it on top of his patrol car. The
             frisk and means by which the officer obtained the unknown object
             from Mr. Sydner's clothing did not exceed the scope of a
             permissible weapons frisk.
       h)    It was not until after Mr. Sydner's name became known and it was
             learned that he had a warrant for his arrest, that Mr. Sydner was
             formally arrested. It was after this event that the officer looked at
             the cylinder closely enough to determine, based upon his training
             and experience, that it likely contained narcotics.
       i)    Based on the foregoing, the court finds that Mr. Sydner was not
             unlawfully detained and that the officer's weapons frisk did not
             exceed the scope of a permissible weapons pat down.

       Sydner cites Xionq to argue the frisk was unlawful because 1) there was no

information that the reported crime involved use of a weapon, 2) he made no

threatening movements, and 3) Officer Hackett placed Sydner in handcuffs before he

frisked him. Xiong is distinguishable.

       In Xionq, several police officers went to a residence to serve Kheng Xiong with

an arrest warrant. Xionq, 164 Wash. 2d at 508. One of the officers mistakenly believed

Bee Xiong was Kheng. Xionq, 164 Wash. 2d at 509. The officers handcuffed Bee and

immediately frisked him. Xionq, 164 Wash. 2d at 509. One of the officers noticed a bulge

in Bee's front pocket and when the officer touched the bulge, Bee appeared to pull

away. Xionq, 164 Wash. 2d at 509. Believing that the bulge was a potential weapon, one

of the officers reached into Bee's pocket and pulled out a glass pipe. Xionq, 164 Wash. 2d

at 509. The officers arrested Bee for unlawful possession of methamphetamine. Xiong,
164 Wash. 2d at 509.

      The Washington Supreme Court held the frisk was unlawful because the record

established the officers had only "generalized" concerns about safety, Bee was

cooperative and identified himself from the beginning, and nothing in the record




                                               12
No. 77934-6-1/13

indicated that he posed a danger to the police. Xiong, 164 Wash. 2d at 514. The court

notes Bee "made no movements that could be interpreted as an attempt to retrieve a

weapon" and "gave no indication that he could reach his pants pocket while he was

handcuffed, nor did he attempt to do so." Xionq, 164 Wash. 2d at 513. The court also

notes that at the suppression hearing, the police officers who testified "did not express a

concern that Bee could access a weapon." Xiang, 164 Wash. 2d at 510.

       Unlike in Xionq, the uncontroverted testimony established Officer Hackett had

reasonable safety concerns that supported the need to conduct a frisk for weapons.

Officer Hackett responded minutes after the report of a robbery and assault. Officer

Hackett noticed items he could not identify in Sydner's hands and a "bulge" in the front

pocket of his pants. It was "completely dark" outside when Officer Hackett approached

Sydner. They were in a deserted and dimly lit alleyway out of public view.4 Officer

Hackett was alone. And unlike the suspect in Xionq, Sydner was not cooperative. It is

undisputed that Sydner refused to comply with Officer Hackett's repeated commands to

sit down and instead continued to stand, raised his hands slightly, argued, and looked

left and right toward the nearby drop-off. Officer Hackett testified he believed Sydner

also posed a danger because of the bulge in his front pocket. Sydner contends the

location, timing, and conditions of the detention have no bearing on whether he posed a

safety concern. But police officers must rely on their experience and observations to

determine when "the situation reasonably appears dangerous." Setterstrom, 163 Wash. 2d

at 627. The record supports the conclusion that the limited protective frisk was lawful.

      Sydner also argues the search exceeded the permissible scope of a weapons

frisk when Officer Hackett removed the cylindrical object from his front pants pocket.

      4 The   recitation of facts in Xionq does not indicate the timing.


                                                         13
No. 77934-6-1/14

Sydner claims Officer Hackett knew the object was not a weapon. The unchallenged

findings and testimony do not support his argument. The unchallenged findings state

Officer Hackett "felt a hard, cylindrical item in the male's pocket that the Officer did not

know what it was" and "[d]uring the frisk, the officer discovered a hard cylinder shaped

object that the officer could not identify by touch." Officer Hackett testified he did not

know what the hard object was but thought it might be "something that could be used or

could contain a weapon," so he removed the item and placed it to one side. If, based

on its size and density, a law enforcement officer feels an object of questionable identity

that might be a weapon, the officer may take action necessary to examine that object.

State v. Russell, 180 Wash. 2d 860, 869, 330 P.3d 151 (2014). A police officer need not

be able to conclusively identify an item as a weapon before removing it. Hudson, 124
Wash. 2d at 112-13.

       We affirm denial of the motion to suppress and the conviction for possession of a

controlled substance committed while on community custody.




                                                qco-k:,ki-ea,,                1
WE CONCUR:




j-f•-dituA-i 1




                                                 14